Citation Nr: 0904045	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis of the bilateral hips.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative changes of the thoracic 
spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative changes of the lumbar 
spine with spur formation.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected metatarsalgia of the left foot.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected metatarsalgia of the right foot.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected crepitus of the left knee.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative changes of the right knee.

8.  Entitlement to a compensable evaluation for the service-
connected arthralgia of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to 
June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran has formally withdrawn his appeal in regard to 
the all issues on appeal prior to a final decision by the 
Board.  




CONCLUSION OF LAW

Because of the withdrawal of the Veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed hereinbelow, the Veteran expressed his intention 
to withdraw his current appeal in writing.  The Board finds 
this statement to be clear and unambiguous.  The withdrawal 
of a claimant's appeal is deemed a withdrawal of the Notice 
of Disagreement and Substantive Appeal as to all issues to 
which the withdrawal applies. 38 C.F.R. § 20.204(c).  

The August 2004 rating decision on appeal inter alia denied 
the Veteran's claims for the eight issues characterized on 
the title page, as well as service connection for a neck 
condition and entitlement to a total disability rating based 
on unemployability due to service-connected disabilities 
(TDIU).   

The rating decision also denied claims for increased 
evaluations for degenerative arthritis of the left and right 
shoulders, increased evaluation for a sinus condition, and 
increased evaluation for hemorrhoidectomy, but the veteran's 
Notice of Disagreement (NOD) cited only the ten issues above.

The Statement of the Case (SOC), issued in March 2004, 
addressed the ten issues above. The Veteran's Substantive 
Appeal, received in May 2005, appealed "all of the issues 
listed on the Statement of the Case." 

In March 2007 the RO issued a rating decision that granted 
service connection for cervical spondylosis and also granted 
a TDIU.  Where a claim for service connection is granted 
during the pendency of an appeal, a second NOD must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Accordingly, following the March 2007 
rating decision only the eight issues characterized on the 
title page remained on appeal before the Board.

In January 2009 the Veteran's representative notified the RO 
in writing that the veteran wished to drop all issues on 
appeal because the grant of a TDIU had satisfied his appeal.  

On careful review of the January 2009 correspondence, the 
Board finds the Veteran clearly and unambiguously intends to 
withdraw his appeal regarding the eight issues on appeal 
before the Board.  

Because the Veteran has withdrawn his appeal, and therewith 
his NOD and his Substantive Appeal, the Board is without 
jurisdiction or authority to further adjudicate or address 
the veteran's claim on the merits.  38 C.F.R. §§ 20.201, 
20.202.  The appeal thus is dismissed without prejudice.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any future 
appealed claim as to the issues withdrawn (with Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new substantive appeal), provided such filings would be 
timely if the appeal withdrawn had never been issued.  See 
38 C.F.R. § 20.204(c).  


ORDER

The appeal as to the petition to reopen a previously denied 
claim for service connection for arthritis of the bilateral 
hips is dismissed without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected degenerative changes of the thoracic spine 
is dismissed without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected degenerative changes of the lumbar spine is 
dismissed without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected metatarsalgia of the left foot is dismissed 
without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected metatarsalgia of the right foot is 
dismissed without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected crepitus of the left knee is dismissed 
without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected degenerative changes of the right knee is 
dismissed without prejudice.

The appeal as to the claim for increased evaluation for the 
service-connected arthralgia of the right elbow is dismissed 
without prejudice.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


